DETAILED ACTION
Prosecution on the merits of this application is reopened on claims 1-21 considered unpatentable for the reasons indicated below.

Applicant is advised that the Notice of Allowance mailed 07/08/21 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 11-18, and 20-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claim 1,  under the Alice framework Step 1, the claim recites a machine. 
Under the Alice framework Step 2A prong 1, claim 1 recites an abstract idea in the grouping of Mathematical Concepts.  The claim recites mathematical calculations to 
Under the Alice framework Step 2A prong 2 analysis, claim 1 recites the following additional elements: a first forward number-theoretic transform dedicated hardware unit that includes data routing paths; a plurality of hardware binary bit shifters; and a plurality of adders; and wherein the data routing paths are configured to transmit each value of the first input vector to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to the plurality of adders, wherein the plurality of adders are arranged in butterfly structures. However, these elements are recited at a light-level of generality, For instance the claims fail to include limitations that detail the structure of the claimed circuit component(s), or how they function beyond merely arranging the structures that perform math, wherein the structures including arranging the plurality of adders in butterfly structures flow as a natural consequence of the math. See figure 1 wherein the first forward number-theoretic transform dedicated hardware unit is shown as device 106, and implemented via the arrangement of figures 2A and 2B. See fig 2A, and  2B, and [0028], which merely implements the transform “by directly translating the transform equation into hardware components, wherein each multiplication by a power of r corresponds to a bit shifter (if r is a power of two) and the summation operator corresponds to an adder tree” (quote from [0028], emphasis added), and as further implemented according to the mathematical calculations of [0029-0032].    

Moreover, under the Alice Framework Step 2B analysis, the claim, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The innovative concept is in the mathematical process of breaking a multiplication and addition operation into smaller portions, high and low to perform the math such that smaller bit width multipliers can be used.  This innovative concept drives the selection of generic arithmetic circuits in a manner such that the combination of generic circuits flows as a natural consequence of the math.   For these reasons claim 1 does not amount to significantly more than the abstract idea.

Claims 2-6, and 11-18 are rejected for at least the reasons provided with respect to claim 1.
Regarding claims 11, and 13-17, these claims merely recite further mathematical calculations, or mathematical relationships comprising adding (claim 11), circular 
Regarding claim 2-6, 12, and 18 the claim 1 analysis applies equally to claim 2-6, 12, and 18.  The second forward number theoretic transform dedicated hardware unit has been interpreted under 35 USC 112(f) to comprise the structure of figures 2A, and 2B.  The first modulo hardware unit and the second modulo hardware unit has been interpreted under 35 USC 112(f) to comprise specialized logic or adders using basic digital logic gates implemented in a manner described at [0023-0024].  The multiplication hardware unit has been interpreted under 35 USC 112(f) to comprise structure of N-x-bit multipliers where x is the number of bits in the input integers implemented using various known implementations of multipliers as described in [0025].  The inverse number-theoretic transform dedicated hardware unit has been interpreted under 35 USC 112(f) to comprise a plurality of binary bit shifters, a plurality of adders, a plurality of multipliers, data routing paths and at least one data register may be included as disclosed in figure 2B and [0026],[0035-0043].  See Office Action dated 03/29/21.  
The claim 1 analysis, which addresses the structure of fig 2A, and 2B flowing directly from the NTT mathematical calculations, applies equally with respect to the additional element structure as in claims 2-6, 12, and 18  For this reason, claims 2-6, 12, and 18 under Step 2A prong 2, does not integrate into a practical application.  With respect to prong 2B, the claim when considered as whole does not amount to by directly translating the transform equation into hardware components.

Regarding claim 20,  under the Alice framework Step 1, the claim recites a machine. 
Under the Alice framework Step 2A prong 1, claim 20 recites an abstract idea in the grouping of Mathematical Concepts.  The claim recites mathematical calculations to calculate a number-theoretic transform of an input vector, wherein a root of unity of the number-theoretic transform (NTT) performed is a power of two. See specification [0012], which describes the NTT in terms of an equation.
Under the Alice framework Step 2A prong 2 analysis, claim 20 recites the following additional elements: a first forward number-theoretic transform dedicated hardware unit that includes a first set of data routing paths; a first plurality of hardware binary bit shifters; and first plurality of adders; and wherein the data routing paths are configured to transmit each value of the first input vector to a corresponding bit shifter of the first plurality of the first plurality of hardware binary bit shifters and transmit each output of each bit shifter to the first plurality hardware binary bit shifters to the first plurality of adders, wherein the first plurality of adders is arranged in butterfly structures, and a second forward number-theoretic transform dedicated hardware unit that includes a second set of data routing paths, a second plurality of hardware binary bit shifters, and a second plurality of adders. However, these elements are recited at a light-level of generality, For instance the claims fail to include limitations that detail the structure of by directly translating the transform equation into hardware components, wherein each multiplication by a power of r corresponds to a bit shifter (if r is a power of two) and the summation operator corresponds to an adder tree” (quote from [0028], emphasis added), and as further implemented according to the mathematical calculations of [0029-0032].    
Accordingly, the elements discussed above fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computing circuits in a manner that flows as a natural consequence of the math.  Furthermore, the reference to routing paths configured to transmit each value of the first input to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to the plurality of adders merely amount to steps that are necessary data input operations, i.e. input signal, which could be attached to any mathematical calculation(s), and thus amounts to mere data gathering.  See MPEP 2106.05(g).  
Moreover, under the Alice Framework Step 2B analysis, the claim, considered individually and as an ordered combination does not include additional elements that 

Regarding claim 21,  under the Alice framework Step 1, the claim recites a machine. 
Under the Alice framework Step 2A prong 1, claim 21 recites an abstract idea in the grouping of Mathematical Concepts.  The claim recites mathematical calculations to calculate a number-theoretic transform of an input vector, wherein a root of unity of the number-theoretic transform (NTT) performed is a power of two. See specification [0012], which describes the NTT in terms of an equation.
Under the Alice framework Step 2A prong 2 analysis, claim 21 recites the following additional elements: a first forward number-theoretic transform dedicated hardware unit that includes data routing paths; a plurality of hardware binary bit shifters; and a plurality of adders; and wherein the hardware binary bit shifters are configured to left shift bits based at least in part on indices associated with the first input vector, indices associated with the number-theoretic transform of the first input vector, and the root of unity of the number-theoretic transform.. However, these elements are recited at a light-level of generality, For instance the claims fail to include limitations that detail the by directly translating the transform equation into hardware components, wherein each multiplication by a power of r corresponds to a bit shifter (if r is a power of two) and the summation operator corresponds to an adder tree” (quote from [0028], emphasis added), and as further implemented according to the mathematical calculations of [0029-0032].    
Accordingly, the elements discussed above fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computing circuits in a manner that flows as a natural consequence of the math.  Furthermore, the reference to routing paths configured to transmit each value of the first input to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to the plurality of adders merely amount to steps that are necessary data input operations, i.e. input signal, which could be attached to any mathematical calculation(s), and thus amounts to mere data gathering.  See MPEP 2106.05(g).  
Moreover, under the Alice Framework Step 2B analysis, the claim, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The innovative 

Claims 22-25 are rejected for at least the reasons provided with respect to claim 21.  Claims 22-25 merely recite further mathematical calculations, or mathematical relationships comprising circular convolution (claim 22), linear convolution (claim 23), inserting a plurality of consecutive zeroes at a specified location (claim 24), and specifying the modulus is a prime number (claim 25).  Claims 22-25 contain no further additional elements beyond claim 1 recitation that would require consideration under Step 2A prong 2 or step 2B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


             /EMILY E LAROCQUE/             Primary Examiner, Art Unit 2182